Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 1 of 28 PageID 2624




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

    HILDA VAN HOEK,

             Plaintiff,

    v.
                                                           Case No. 8:17-cv-2447-WFJ-AAS
    MCKESSON CORPORATION, et al.

             Defendants.                          /

         Plaintiff’s Substitute Memorandum in Opposition to Defendants’ Motion for Summary
                                             Judgment

             By various intentional acts, including discriminatory assignment of new customer accounts

    and taking important accounts that van Hoek cultivates and giving them to males, Defendants have

    deprived her of thousands of dollars in income. While she was recognized by her sales manager as

    one of his top performers, her income is dramatically less than that of males, and is particularly

    dramatically less than that of Clint Brady, a male representative whom Defendants repeatedly favor

    over van Hoek in assignment of customers. Defendants’ gender discrimination goes so far as

    transferring some of van Hoek’s customers to males, while still requiring her to “service” the

    transferred accounts by helping the male reps’ customers write up requisitions for supplies, putting

    in service orders for them, untangling billing disputes, including spending hours reviewing invoices,

    and making multiple telephone and email communications to follow up on their orders. According

    to Defendants’ former Customer Service Manager, Defendants’ sales operation is a “good old boys

    club” where males are favored over females in all aspects of employment.

             Defendants Motion for Summary Judgment (Doc. 128) is due to be denied because there are

    genuine disputes as to material facts such that Defendants are not entitled to judgment as a matter of
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 2 of 28 PageID 2625




    law. Rule 56(a), F.R.Civ.P. On such a motion, “the evidence of the nonmovant is to be believed, and

    all justifiable inferences are to be drawn in his favor.” Tolan v. Cotton, 572 U.S.650, 651 (2014)

    (citation and internal quotation marks omitted). The Court’s function is “not to weigh the evidence

    and determine the truth of the matter but to determine whether there is a genuine issue for trial.” 572

    U.S. at 656. (citation and internal quotation marks omitted).

     I.     Scope of Action Is Not Limited by Plaintiff’s Deposition

            Defendants assert that van Hoek’s sex discrimination claim is limited to four customer

    assignment decisions which she described in her deposition, involving four customers: Florida

    Medical Clinic, Access Health Care, Florida Hospital Physicians Group and Dr. Randolph Knight.

    (Dkt. 128 at 3). But in a footnote, Defendants admit that in her complaint van Hoek “generally alleged

    discrimination during her employment.” (Dkt 128 at 3 n.3).

            As to retaliation, Defendants argue that in her deposition testimony, van Hoek did not offer

    any “basis for or evidence to support her retaliation claim” other than the December, 2015 decision

    regarding the assignment of the Prime Care account. (Dkt. 128 at 3).

            In her Declaration filed herewith, van Hoek alleges facts regarding discrimination and

    retaliation as to the above four customers and three other customers: Prime Care, an affiliate of

    Access Health Care; Tower Diagnostic and Neuspine. Declaration of Hilda van Hoek (“HvH Decl.”)

    ¶¶113-120, 121-129 and 130-134). She further alleges that Defendants required her to continue to

    service the accounts of customers after their accounts were taken away from her, thereby infringing

    on time she could have spent cultivating new customers and servicing and selling to her own

    customers. (HvH Decl ¶¶84-86).

            Binding authority from our circuit and the former Fifth Circuit holds that a party’s inadvertent
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 3 of 28 PageID 2626




    misstatement or failure to recall facts or instances included in her claims in a deposition is a matter

    going to credibility, to be assessed by the trier of fact at trial, and not by the Court on summary

    judgment.

            In Kennett-Murray Corp. v. Bone, 622 F.2d 887 (5th Cir.1980), the former Fifth Circuit held

    that “[i]n considering a motion for summary judgment, a district court must consider all the evidence

    before it and cannot disregard a party's affidavit merely because it conflicts to some degree with an

    earlier deposition.” Id. at 894.

             The issue turns on whether the affidavit/declaration constitutes a “sham,” and “every

    discrepancy contained in an affidavit does not justify a district court's refusal to give credence to such

    evidence.” Id. at 894, citing Choudhry v. Jenkins, 559 F.2d 1085, 1090 (7th Cir. 1977) (summary

    judgment was improper even though party's testimony was “not a paradigm of cogency or

    persuasiveness,” since it was not a “transparent sham”), cert. denied sub. nom. Indiana v. Choudhry,

    434 U.S. 997 (1977). “In light of the jury's role in resolving questions of credibility, a district court

    should not reject the content of an affidavit even if it is at odds with statements made in an earlier

    deposition.” Bone, 622 F.2d at 894.

            In Tippens v. Celotex Corp., 805 F.2d 949 (11th Cir.1986), the Eleventh Circuit applied Bone

    in reversing a decision which disregarded a plaintiff’s affidavit as a “sham” and granted the

    employer’s motion for summary judgment, holding that allowing “every failure of memory or

    variation in a witness' testimony to be disregarded as a sham would require far too much from lay

    witnesses and would deprive the trier of fact of the traditional opportunity to determine which point

    in time and with which words the witness (in this case, the affiant) was stating the truth.” 805

    F.2d at 954. Such defects in deposition testimony “create an issue of credibility as to which part of
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 4 of 28 PageID 2627




    the testimony should be given the greatest weight if credited at all.” Id.

             The sham affidavit doctrine “is to be applied sparingly given the harsh effect it may have on

    a party's case.” Kilgore v. Titusville Development, Inc., 646 Fed.Appx. 765, 771 (11th Cir. 2016),

    citing Litimer v. Roaring Toyz, Inc. 601 F.3d 1224, 1237 (11th Cir. 2010). Specifically, its application

    should be limited to cases “where the conflicts between the deposition and affidavit raise only sham

    issues.” Lane v. Celotex Corp., 782 F.2d 1526, 1530 (11th Cir. 1986), citing Camfield Tires, Inc. v.

    Michelin Tire Corp., 719 F.2d 1361, 1366 (8th Cir.1983). Among the common reasons which prompt

    permissible correction of deposition testimony by way of a declaration are that the deponent “may

    have been confused about what was being asked or have lacked immediate access to material

    documents.” Aka v. Washington Hospital Center, 156 F.3d 1284, 1296 (n.14) (D.C. Cir. 1998) (en

    banc).

             Van Hoek explains that she had never given a deposition before, was nervous and had

    difficulty focusing on giving complete, inclusive answers to questions such as those asking her to list

    all of her claims and explain which facts went with which claim. (HvH Decl. ¶1) She struggled to

    focus on trying to remember everything, and did not have access to documentation which could have

    refreshed her recollection. Id.

             With regard to retaliation, van Hoek did testify at her deposition that “Primecare is a perfect

    example, I feel, of retaliation.” (Dkt 130 299:3-22) (emphasis added). When asked if there were other

    acts of retaliation, she responded, “There are a lot of things that happened. I - at the moment I just

    can’t think of them.” (Dkt.130, 319:10-16). She referenced adverse actions related to the FMC,

    Access Healthcare, Florida Medical Clinic and Primecare accounts. (Dkt. 130, 323:21 to 325:9). At

    the end of the deposition, McKesson’s attorney asked whether van Hoek could provide any
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 5 of 28 PageID 2628




    additional basis for or evidence of retaliation, and van Hoek answered, “not at the moment.” (Dkt.–,

    325:16-21).

            In her declaration, van Hoek explains more fully her allegations regarding the FMC account,

    including retaliation by Regional Manager Darin Sharp for her complaint of discrimination as to the

    FMC account. (HvH Decl. ¶¶28-30). She explains that she had provided the specifics of her other

    retaliation claims in her responses to Defendants interrogatories (HvH Decl. ¶137), which were made

    an exhibit to her deposition. (Dkt. 30, Exhibit 87). These claims are addressed below.

    II.      Evidence of Discriminatory and Retaliatory Animus

            In this two-page section of Defendants’ brief they argue generally, without citation to the

    record, that they have treated van Hoek well and have not “disciplined, demoted suspended or

    terminated” her. (Dkt. 128 at 3-4). The evidence of what Defendants have done is taken up in detail,

    with citations to the record, in the pages that follow.

     III. Plaintiff States a Claim of Discrimination

            A.      The Standard for Establishing Discrimination

            McKesson argues that “in order to defeat this motion, [van Hoek] must satisfy the McDonnell

    Douglas burden-shifting analysis.” (Dkt. 128 at page 5). This is incorrect. When faced with a defense

    motion for summary judgment, the plaintiff in an employment discrimination case “must make a

    sufficient factual showing to permit a reasonable jury to rule in her favor.” Lewis v. City of Union

    City, Georgia, 918 F.3d 1213, (11th Cir. 2019) (en banc). But “[s]he can do so in a variety of ways.”

    Lewis, 918 F.3d at 1220 n.6. One way is to adduce evidence addressing the elements of the

    McDonnell Douglas framework, and another is to adduce evidence of a “‘convincing mosaic’ of

    circumstantial evidence that warrants an inference of intentional discrimination.” Id. (citation

    omitted). Van Hoek establishes her prima facie case below under both theories of liability.
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 6 of 28 PageID 2629




            Once plaintiff has set out her prima facie case, the burden of production shifts to the employer

    to articulate its legitimate, nondiscriminatory reasons for its actions. Texas Department of Community

    Affairs v. Burdine, 450 U.S. 248, 252 (1981). If the employer successfully makes this showing, the

    burden shifts back to the plaintiff to show that the articulated reason was a pretext for discrimination.

    Burdine, 450 U.S. at 256.

            Defendants assert that in order to show pretext, van Hoek must show both that the

    McKesson’s proffered reason for its action was false, and that discrimination was the real reason.

    (Dkt. 128 at 5-6). To the contrary, binding precedent holds that an employee can satisfy the

    McDonnell Douglas elements with just a prima facie case plus evidence that the employer’s

    proffered reason is “unworthy of credence,” such that discriminatory intent can be inferred. Reeves

    v. Sanderson Plumbing Products, 530 U.S. 133, 147( 2000), citing Hicks v. St. Mary’s Honor Center,

    509 U.S. 502, 511 (1993): “a plaintiff's prima facie case, combined with sufficient evidence to find

    that the employer's asserted justification is false, may permit the trier of fact to conclude that the

    employer unlawfully discriminated.”

             Absent a finding that the employer’s proffered reason is unworthy of credence, the employee

    may show pretext in a variety of ways, including evidence of the employer’s treatment of similarly

    situated comparators, its treatment of the plaintiff throughout her employment, biased remarks by the

    decision-maker, its reaction to plaintiff’s legitimate anti-discrimination activities, the employer’s

    general policy and practice with respect to employment of members of the protected class, or

    evidence that its proffered reason is “unworthy of credence.” Reeves v. Sanderson Plumbing

    Products, 530 U.S. 133, 143, 152-53 (2000); McDonnell Douglas, 411 U.S. at 804-05.

            In Lewis, supra, as here, the employer placed its reliance solely on the argument that the

    plaintiff had not shown that she had a triable claim under McDonnell Douglas. While sustaining the

    employer’s argument on that point, the Court remanded the case for consideration of the plaintiff’s

    “convincing mosaic” argument. 918 F.3d at 1231 and n.20. On remand, a panel of the Court of
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 7 of 28 PageID 2630




    Appeals held that the employee had made a sufficient showing under the “convincing mosaic”

    approach to survive summary judgment on some of her claims. Lewis v. City of Union City, Georgia,

    934 F.3d 1169, 1185 (11th Cir. 2019). In reaching this decision, the court stated that even without

    similarly situated comparators, “a plaintiff will always survive summary judgment if he presents a

    convincing mosaic of circumstantial evidence that would allow a jury to infer intentional

    discrimination.” 934 F.3d at 1185. “A ‘convincing mosaic’ may be shown by evidence that

    demonstrates, among other things, (1) suspicious timing, ambiguous statements and other bits and

    pieces from which an inference of discriminatory intent might be drawn, (2) systematically better

    treatment of similarly situated employees, and (3) that the employer's justification is pretextual.” Id.

    (citations and internal quotation marks omitted).

    B. Defendants Discriminated Against van Hoek with respect to the Florida Medical Clinic
    Account

            In 1994 van Hoek began employment with Physician Sales and Service, which was later

    acquired by the McKesson Defendants, as a medical supplies sales person, and is still so employed.

    (HvH Decl ¶¶1-2). In 2010 Carlos Xiques became her supervisor. (Dec. ¶19).

            On November 27, 2012 Xiques emailed van Hoek stating that the Florida Medical Clinic

    (FMC) “bill-to” account will be taken away from her and given to a male rep, Clint Brady. (Dkt. 130,

    Exhibit 16). As Defendants state, the rep who owns the “bill-to” account of a customer is responsible

    for maintaining the customer relationship and managing the account. (Dkt. 128 at 10). She controls

    pricing and receives a share of commissions earned by “ship-to” reps who may serve some offices

    of the customer. Id. Any new office opened by the customer goes to the bill-to rep, unless it is already

    being served by a ship-to rep. Id.

            Van Hoek had served FMC for over a dozen years, and had built a relationship of trust with

    FMC’s purchasing manager, Gary Steele, who in 2012 invited her to submit a bid on behalf of
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 8 of 28 PageID 2631




    Defendants for a larger share of FMC business, which was held by a competitor of Defendants. (HvH

    Decl. ¶¶20, 22).

            The reason given by Xiques for giving the “bill to” account to Brady was that Brady “needed

    to provide a couple of prices that he promised them” and as a result, “Xiques informed Plaintiff that

    he needed to change the bill-to owner so that Brady could provide those prices.” Defendants’ SUF

    ¶23. But Xiques admitted in his deposition that he gave the account to Brady so that he could take it

    over and run with it; he “wanted to give another rep an opportunity to try to grow that business for

    the organization.” (Xiques 46:2-21).

            Both van Hoek and Steele, the FMC purchasing manager, objected strenuously to the change.

    Van Hoek emailed Xiques on December 1, 2012 objecting to the change and stating that Steele had

    already agreed to her request to put Defendants on the bid list for 2013 and to check back with him

    in January. (Dkt. 135, Ex. 2). Xiques admitted that Steele objected to having Brady on the account.

    (Dkt. 135, 47:19-25). However, Xiques kept Brady on the account despite Steele’s objections. (Dkt.

    135, 47:25 to 48:4).

            Van Hoek appealed to Regional Manager Darin Sharp to return the account to her, but Sharp

    told her he was offended by her reference to a “good old boys” system and took no action. (Sharp

    11:17 to 12:20, 56:19-23).

            Brady was unsuccessful in earning any new business with FMC, and the opportunity that

    van Hoek had obtained, to submit a bid for a larger share of FMC’s business, was lost. (Dkt. 135,

    47:16 to 48:23). The bill-to account was restored to van Hoek in March of 2013, but van Hoek was

    still not made FMC’s sole rep, as FMC had emphatically requested, and Brady kept some ship-to

    accounts. This resulted in a loss of potential business in the millions to Defendants and corresponding

    commissions to van Hoek. (HvH Decl. ¶23). The commissions paid to Brady on his FMC accounts

    are also losses to van Hoek. (HvH Decl ¶45). In addition, van Hoek is required to fully service
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 9 of 28 PageID 2632




    Brady’s FMC accounts which wastes time which could be spent on generating her own new business.

    (HvH Decl. ¶44).

            Having failed to have Brady removed, FMC’s Steele met in person with Xiques to reiterate

    his demand, as confirmed in his May 30, 2013 email to Xiques, in which he instructed Xiques that

    for “all PSS products we will deal with Hilda van Hoek and lab products we will deal with Cyndie

    Vigneau Info Lab only from your company. We will not entertain any other reps from your company

    at this time.” (Dkt 135, Exhibit 6). Despite Steele’s insistence that he would deal only with van Hoek,

    Xiques allowed Brady to keep his FMC ship-to accounts. (Dkt. 135, 73:18 to 74:21).

            In March of 2016 a portion a medical practice identified as “Dr. Murphy Ortho,” one of

    Brady’s customers, was acquired by FMC, and Brady asked to be allowed to continue as the

    practice’s rep. In an e-mail from Amy Boyes in its purchasing office, FMC stated “we do not want

    Clint on our accounts.” (Dkt 130, Ex. 23). FMC contacted van Hoek and requested that she call on

    them and van Hoek, aware of Brady’s request, brought the problem to the attention of her supervisor,

    Paul Jensen. Id. Despite FMC’s instructions, the account was carved out of van Hoek’s FMC

    portfolio and given to Brady. (HvH Decl ¶¶50-51).

            Van Hoek establishes a McDonnell Douglas prima facie case by showing that (1) she is a

    female, (2) she was subjected to the adverse actions of being removed from the bill-to account, of

    being denied the role of sole rep, and losing sales to FMC and to its newly-acquired Ortho practice,

    (3) she is qualified for the job of selling to FMC, and (4) she was replaced by a man. The male

    comparator is Brady, who got her bill-to account. When the qualifications of the two are compared,

    only van Hoek has one of the most, if not the most, important qualifications – she is the only rep that

    the customer wanted on the account.

            Defendants’ proffered legitimate non-discriminatory reason for its action is that it wanted to

    give another rep a chance to work the FMC account and that Brady needed to be the bill-to rep so he

    could give FMC prices on a couple of potential sales.
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 10 of 28 PageID 2633




             Defendants’ reasons are unworthy of credence. There is no evidence that van Hoek was

     doing anything less than an excellent job on the account, having just made the breakthrough of being

     invited to submit an RFP for increased business in the coming year.

             Moreover, FMC made it clear that it was very satisfied with van Hoek’s services and was

     strenuously opposed to dealing with her replacement, Clint Brady. Darin Sharp, a decision-maker in

     the decision to remove van Hoek from FMC’s “bill to” account and the supervising manager over

     Xiques, testified that customer preference was the primary consideration in decision-making: “I just

     want to make this clear. We are not in the business of doing opposite what the customer asks.” (Sharp

     80:10-12). With specific reference to FMC, Sharp admitted that “when the customer puts their foot

     down and says, this is what I want, we do it without question. And that's not what happened here.”

     (Sharp 33:24 to 34:1).

             If a specific showing of pretext beyond the evidence that Defendants’ reasons are unworthy

     of credence is needed, there is a bounty of such evidence.

             Defendants’ past treatment of van Hoek, including denying her request to participate in what

     turned out to be an all-male company golf outing in 2002 (HvH Decl. ¶16); removing her from an

     account and telling the customer that they would not have to worry about credit problems now that a

     man was handling the account in 2002 (Decl ¶15); and taking away a customer, Continue Care, that

     she had cultivated and giving it to the same man, Clint Brady, in 2009-10 (HvH Decl ¶18) is relevant

     evidence of pretext.

             Defendant’s operating as a “good old boys” club as attested by their former Customer Service

     Manager, who stated based on her own first-hand knowledge that disputed accounts in service areas

     covered by both a male and a female sales rep were “overwhelmingly” assigned to the male,

     (Merideth 27:19-23, 48:4-24), is evidence of a discriminatory policy and practice with respect to

     treatment of women.
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 11 of 28 PageID 2634




             Regional Manager Sharp’s hostile reaction to van Hoek’s “legitimate anti-discrimination

     activity,” where he told her he was offended, ended the discussion, and took no action to address the

     complaint (HvH Decl. ¶28; Sharp 11:17 to 12:20) is also evidence of pretext. Finally, the evidence

     that Defendants’ rationale is not worth of credence, even if found not sufficient to obviate the need

     for a showing of pretext, is still a factor to be considered as evidence of pretext. Burdine, 450 U.S. at

     256.

             A “convincing mosaic” may be shown by evidence of such things as (1) suspicious timing,

     ambiguous statements and other bits and pieces from which an inference of discriminatory intent

     might be drawn, (2) systematically better treatment of similarly situated employees, and (3) that the

     employer's justification is pretextual. Lewis, 934 F.3d at 1185.

             As to the first factor, Van Hoek has identified material statements which are at best

     “ambiguous.” Defendants claim that they took the “bill to” account away from van Hoek and gave

     it to Clint Brady because Brady “needed to provide a couple of prices that he promised them” and as

     a result, “Xiques informed Plaintiff that he needed to change the bill-to owner so that Brady could

     provide those prices.” Defendants’ SDF ¶23. In fact, Defendants took the account and gave it to

     Brady so that he could take it away from her and run with it. (Xiques 46:2-21). Van Hoek appealed

     to Sharp to return the account to her, but Sharp told her he was offended by her reference to a “good

     old boys” system and took no action, forcing van Hoek to take the matter to Human Resources.

     (Sharp 11:17 to 12:20, 56:19-23).


             As to the second factor, former Customer Service Manager Meredith’s testimony about the

     “good old boys” system is powerful evidence that Defendants systematically treated similarly

     situated males better than females. The fact that van Hoek was forced into a classic female “helper”
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 12 of 28 PageID 2635




     role by being required to service males’ accounts after they were taken from her further supports this

     inference.

             As to the third and final factor, the evidence identified above as pretext evidence under the

     McDonnell Douglas framework applies and addresses this factor for purposes of the convincing

     mosaic analysis.

             Defendants have some minor quibbles which, at most, produce disputed questions of fact.

     They state that FMC expressed a preference for two representatives, not one as van Hoek contends.

     (Dkt 128 at 7). FMC had a sister facility, Infolab, which maintained its own account with McKesson

     for lab supplies, which was handled by McKesson rep Cindy Vigneau. (HvH Decl. ¶¶38-39). This

     account and assignment was not a point of contention between FMC and McKesson, nor between

     van Hoek and McKesson, and is wholly irrelevant to the present case. (Dkt. 135, Ex. 6).

             Defendants assert that van Hoek’s only evidence of FMC’s insistence on a single rep is

     hearsay, (Dkt. 128 at 7), but this does not rule out evidence such as the email from Gary Steele (Dkt.

     135, Ex. 6), which is a hearsay exception under Rule 803(6), F.R.Evid.

             In a footnote, Defendants state that “Steele testified that he made a request in May 2013 for

     two representatives, but that this was a just a preference.” (Dkt. 128 at 6 n.4). Steele’s request was

     made orally and confirmed in writing in an email to Xiques, and stated that for “all PSS products we

     will deal with Hilda van Hoek . . . We will not entertain any other reps from your company at this

     time.” (Dkt 135, Exhibit 6). “We will not entertain any other reps from your company” is not “just a

     preference.” Xiques testified that he could not recall any other occasion when he ignored even a

     customer “preference” such as this. (Dkt.135, 74:24 to 75:6)

             Defendant states that the FMC account was not the only time they declined to honor a

     customer preference. (Dkt. 128 at 7). Indeed, they did it to van Hoek again in 2016, when Access
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 13 of 28 PageID 2636




     Health requested her as its exclusive salesperson, and McKesson refused. The only other occasion

     Defendants identify is regarding Tower Diagnostic. In her declaration, van Hoek states that in or

     about January 2018 Jensen asked her if she would give up the bill-to account to a man, Mark Renville,

     and she agreed. (HvH Decl ¶121). Van Hoek retained 14 Tower Diagnostic accounts, but

     subsequently she attended a meeting where Tower asked that she relinquish two of them to Renville,

     and again she agreed. (HvH Decl ¶¶124-125). She retained the rest of her ship-to accounts and was

     never asked to relinquish them. (HvH Decl. ¶129). Rather than asking van Hoek to relinquish her

     bill-to account and two ship-to accounts as van Hoek states, Jensen states that Tower asked that van

     Hoek relinquish all of her accounts, and that Renville be its sole representative. As such, there is a

     genuine dispute of material fact on what Tower requested.

             Defendants also claim that they did not honor FMC’s request because it had not agreed to an

     exclusive purchasing agreement with Defendants. (Dkt. 128 at 7). This speculation is not persuasive

     because (1) when another customer, Access Health, which did have an exclusive purchasing

     agreement with Defendants, requested that van Hoek be its sole McKesson representative, which

     would have required transfer of a male rep’s bill-to accounts to van Hoek, Defendant refused to honor

     that request.; and (2) even if the requirement of an exclusive purchasing agreement had been

     consistently applied, Defendants offer no reasonable explanation as to why they would assign Brady,

     whom FMC’s purchasing agent despised and refused to deal with, to deal with FMC in any way,

     much less as the “bill to” rep in charge of all FMC accounts.

             Sharp testified that “when the customer puts their foot down and says, this is what I want, we

     do it without question. And that's not what happened here.” (Sharp 33:24 to 34:1). The second

     sentence says it all – Defendants did not follow their firm policy of honoring FMC’s wishes. If they
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 14 of 28 PageID 2637




     had, they would have kept the “bill to” account with van Hoek and made her the sole representative

     holding all accounts, including Brady’s ship-to accounts, as FMC demanded.

     C. Defendants Discriminated Against van Hoek on to the Access Health Care Account

             Prior to McKesson’s acquisition of PSS in 2013,van Hoek was the sole representative of PSS

     for Access Health Care’s facilities on both coasts of Florida, having worked approximately 15 years

     to develop them. (HvH Decl. ¶54; Jimenez Decl. ¶¶2-5, 7). In that capacity she owned all the bill-to

     and ship-to accounts. Id.

             In or about July of 2013 van Hoek learned that the Access east accounts were being taken

     away from her and given to a man, Craig Williams. (HvH Decl. ¶60). She complained to Xiques but

     the decision stood. (HvH Decl. ¶62). She was instructed to turn over to Williams all her pricing,

     contracts and information she had developed for those accounts. (HvH Decl. ¶63). After the east

     coast accounts were removed from her, van Hoek continued to be responsible for servicing those

     accounts for Craig Williams. (HvH Decl. ¶68).

             Defendants state that as the bill-to owner of the Access account, van Hoek is responsible for

     the customer service and the client relations for accounts. (HvH Dkt. 128 at 10). Van Hoek agrees

     that the bill-to owner is responsible for ensuring that customer service is maintained but not for the

     day-to-day hands-on work at the locations of the other reps’ ship-to accounts such as are set out in

     her declaration. (HvH Decl. ¶¶84-88). Moreover, on accounts where van Hoek has only ship-to

     accounts and not the bill-to account, van Hoek, not the bill-to owner, does all the servicing of her

     ship-to sites. (HvH Decl ¶88).

             On March 25, 2016 Access requested that all of its accounts be consolidated in one rep. (HvH

     Decl. ¶72; Dkt. 130, Ex. 35). Maria Jimenez, then the Operations Manager of Access, confirmed this

     request, including the fact the she requested that van Hoek be the single rep. (Jimenez Decl. ¶¶13-

     15). Van Hoek’s manager, Paul Jensen, agreed to consolidate the Access accounts under one bill-to,

     but did not agree to a sole rep for the accounts; instead, there would be three reps: van Hoek, Williams
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 15 of 28 PageID 2638




     and Laura Carmen. (HvH Decl. ¶73; Dkt. 135, Ex. 35). Van Hoek emailed Jensen on March 26,

     2016, objecting to the refusal to make her the sole rep as the customer had requested, pointing out

     that sole rep status had been denied her in the case of FMC, with the explanation that FMC did not

     have an exclusive contract with Defendants, but Access did have an exclusive sales contract with

     Defendants. (HvH Decl. ¶74; Dkt. 130, Ex. 74).

             Jimenez renewed her request to have van Hoek assigned to Access as its sole rep in an email

     to Jensen on July 20, 2016, (HvH Decl. ¶75; Dkt. 130, Ex. 37). In her declaration Jimenez confirms

     that she made this request to Jensen “on multiple occasions.” (Jimenez Declaration ¶16). Jensen

     responded on July 20, 2016, stating that he would not change the current assignments, which were a

     bill-to rep (van Hoek) and multiple other reps, including Williams, with ship-to accounts. (HvH Decl.

     ¶77; Dkt. 130, Ex. 38).

             On August 2, 2016 van Hoek emailed Jensen, with a copy to Defendants’ HR representative,

     Felicia Bedford, objecting that “the unfair treatment of me as a Female Employee was continuing.”

     (HvH Decl. ¶78; Dkt. 130, Ex. 41).

             On August 4, 2016, Jimenez’s Operations Coordinator, Regina Conner, requested that

     Access accounts be assigned to van Hoek “ASAP.” (HvH Decl. ¶79; Dkt. 130,Ex. 42); Declaration

     of Regina Conner ¶¶1-3). She received an email response from Jensen requesting a phone conference

     with Conner and Jimenez. (Conner Declaration ¶4).

             The conference call occurred on August 5, 2016. (Jimenez Decl. ¶17). Van Hoek was not

     included in the conference. (HvH Decl. ¶81). Jimenez repeated her request that van Hoek be the sole

     rep for Access’s east coast offices, stating that having multiple reps was inefficient and made it

     difficult to control costs and ensure a smooth flow of the business, that having additional reps was

     unnecessary and caused problems, and that van Hoek knew Access’s business well and could handle

     all the account to their satisfaction. (Jimenez Decl. ¶18; Conner Decl. ¶¶5-6). Jensen was “very

     resistant and pushed back,” refused to agree to make van Hoek their sole rep, and stated that having
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 16 of 28 PageID 2639




     a sole rep would go against an agreement between Access and McKesson. (Conner Decl. ¶8; Jimenez

     Decl. ¶¶19-20). Jimenez stated during the telephone conference and several times later that she would

     like to see this agreement but Jensen never produced it. (Jimenez Decl. ¶¶20-22).

             After the conference call Jimenez contacted van Hoek and was upset. (HvH Decl. ¶81). She

     told van Hoek about Jensen’s assertion that making van Hoek the sole rep would violate an

     agreement between Access and McKesson, but van Hoek was unaware of any such agreement. Id.

     Jimenez asked van Hoek to request a copy of the agreement, and van Hoek conveyed this request to

     Jensen. Id.; (Jimenez Decl ¶22). Jensen asked van Hoek why Jimenez wanted a copy of the contract,

     and she stated it was because Jensen had stated the contract prohibited van Hoek’s being the sole rep.

     (HvH Decl. ¶82). Jensen replied, “Well maybe I misstated this.” Id.

             On August 23, 2016 Jimenez phoned van Hoek and stated that she felt her wishes were being

     disregarded by McKesson, and that Jensen was trying to manipulate her by saying sole representation

     was prohibited by some agreement. (HvH Decl. ¶ 89). Van Hoek told her that Jensen said maybe he

     misstated that. Id. Jimenez also stated that she did not trust Craig Williams and did not want him to

     visit any Access accounts or have contact with Access’s east coast operations leader. (HvH Decl.

     ¶90). Van Hoek e-mailed this information to Jensen. (HvH Decl. ¶ 90 and Ex. K thereto).

             On August 23, 2016, Jensen sent van Hoek a formal letter criticizing the “presentation, tone

     and messaging” in her above e-mail of August 23, 2016, and her e-mail of August 2, 2016, copied to

     HR, in which she complained of discrimination. (HvH Decl. ¶92; Dkt. 130, Ex. 14). The letter stated

     that failure to “maintain a professional and respectful tone in all communications . . . may lead to

     disciplinary action.” (Dkt. 130, Ex. 14)

             Defendants never granted Access’s request to have van Hoek as its sole rep. (HvH Decl.

     ¶83).

             Van Hoek establishes a McDonnell Douglas prima facie case by showing that (1) she is a
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 17 of 28 PageID 2640




     female, (2) she was subjected to the adverse action of Defendants’ refusal to make her the sole rep

     for Access Health; (3) she is qualified for the job of selling to and serving as sole rep and (4) ship-to

     accounts that she would have held were instead given to a man.

             When the qualifications for the job of handling those ship-to accounts are compared, only

     van Hoek has one of the most, if not the most, important qualifications – the customer wants her, and

     specifically does not want Williams, in the role.

             The reason given by Jensen to van Hoek for refusing to make van Hoek the sole

     representative – that it would be contrary to an agreement between Access and McKesson – is

     unworthy of credence. When both van Hoek and Jimenez requested a copy of the agreement, no

     agreement was produced, and no such agreement has been produced in this litigation. Jensen’s

     apparent discomfort with the question, and his admission that he may have misspoken, further

     supports the conclusion that there are genuine issues of material fact as to whether Jensen’s proffered

     reason was untrue.

             Defendants’ assertion in their motion that they refused to make van Hoek the sole

     representative because, after the customer made that request on August 5, 2016, it did not make that

     request again (HvH Dkt. 128 at 9) is also unworthy of credence. Firstly, as shown above, Access had

     made numerous previous requests, on March 25, 2016, July 20 and August 4, 2016. Secondly,

     Regional Manager Sharp testified that he was on the August 5, 2016 conference call, but could not

     remember whether Jimenez was clear about wanting van Hoek to be Access’s sole representative.

     (Sharp, 81:16 to 82:7). However, he testified that if the customer was clear, “if the customer said, We

     just want one rep and you're making this more complicated, there would not have been any discussion

     between Paul and I and Alex . . . usually when a customer wants one rep, they say, You're making it
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 18 of 28 PageID 2641




     too hard for us, and so we do it.” (Sharp 80:19-23, 81:9-11). The evidence is that Jimenez did clearly

     tell them she wanted one rep. The suggestion that Defendants did not make van Hoek the sole rep

     for Access because Access did not repeat its request more than four times is contradicted by Sharp’s

     testimony and is unworthy of credence.

             Thirdly, Defendants’ actions with respect to Access Health are inconsistent with their

     rationale for refusing to make van Hoek the sole rep on FMC’s medical supplies account because

     FMC did not have an exclusive agreement with Defendants.

             Defendants did not follow their high priority of honoring customers’ wishes in denying the

     Access’s request that she be their sole rep. As in the case of the FMC account, a male rep was the

     beneficiary of the decision. Defendants’ rationale for these decisions is unworthy of credence.

             To the extent that the above evidence is found insufficient to create genuine issues of fact to

     support an “unworthy of credence” finding, it is also evidence of pretext. Taken with the generalized

     evidence of pretext identified in the discussion of the FMC account, including evidence of past

     discrimination against van Hoek, of operating like a “good old boys” club, and of hostile reactions to

     van Hoek’ complaints of discrimination, there are genuine disputes of fact as to pretext.

             In the alternative, the above factors establish the elements of a “convincing mosaic” of

     evidence of discrimination. In particular, Defendants’ failure to follow their strong policy of honoring

     customer preference, the inconsistency between Defendants’ rationale for denying sole rep status in

     the FMC and Access matters based on whether the customer had an exclusive contract with

     McKesson, Defendant’s hostile reaction to van Hoek’s complaining of discrimination, and decision-

     maker Jensen’s disingenuous invocation of a non-existent contract to justify his decision all support

     this convincing mosaic of discrimination.
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 19 of 28 PageID 2642




     D. Defendants Discriminated Against van Hoek with respect to the FHPG Account

             Van Hoek already had a well-established relationship with Florida Hospital Physicians

     Group (FHPG), handling its accounts in Hillsborough and Pasco Counties, when FHPG opened

     offices in Pinellas County and its representative, Cheryl Schmidt, informed Defendants that FHPG

     wanted her to handle all of its accounts for all three counties. (HvH Decl. ¶¶93-95; Dkt. 130, Ex. 65).

     However, Xiques assigned the Pinellas County account to Clint Brady, and Schmidt objected on

     February 24, 2014, reiterating that FHPG wanted van Hoek to be its sole rep. (HvH Decl. ¶ 96; Dkt.

     130, Ex. 65). Jensen and Xiques decided that Brady would keep the account and any future Pinellas

     accounts of FHPG. (Dkt. 130, Ex. 67).

             The legal analysis and general supporting evidence set out in connection with the FMC and

     Access accounts above applies here as well. As in the cases of the FMC and Access accounts above,

     van Hoek was the more qualified of the two candidates because she met the most important

     qualification – the customer wanted her and did not want Brady.

     E. Defendants Discriminated Against van Hoek with respect to the Dr. Knight Account

             Van Hoek was Dr. Knight’s rep for about 15 years when he had his own practice in

     Zephyrhills. (HvH Decl. ¶100). Then Dr. Knight joined FHPG but Van Hoek had that account as

     well and continued serve Dr. Knight. Id. Then in March of 2014, Dr. Knight left FHPG, re-

     established his own office in Zephyrhills, and continued to do business with McKesson through van

     Hoek. (HvH Decl. ¶101). Shortly thereafter, Carlos Xiques assigned a man, Clint Brady, to handle

     the account. Dr. Knight’s representative, Lisa DeLong, told van Hoek that Xiques had told her that

     Brady was the only rep available to serve customers in Zephyrhills. (HvH Decl. ¶103; Dkt.130, Ex.

     72). This was untrue, as van Hoek had several accounts in Zephyrhills at the time. (Decl. ¶104).
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 20 of 28 PageID 2643




            DeLong emailed van Hoek on August 20, 2014, and asked her to forward the e-mail to

     Xiques and Jensen. In the email DeLong objected to having Brady as her rep, stating that “we have

     been very unhappy with Clint since the beginning and have even had to go above him a few times to

     speak with his boss, Carlos. Working with Clint has been nothing but a hassle since day one and we

     would like to know what we need to do for Hilda van Hoek to be assigned as our rep instead.”

     (Dkt.130, Ex. 72). Customer Service Manager Leisa Meredith, who was responsible for distributing

     accounts to the sales managers, informed van Hoek that the account was set up for her on March 12,

     2014 but had later been de-activated and replaced with an account for Clint Brady on April 2, 2014.

     (HvH Decl., Ex. L). Meredith concluded that the second account should never have been set up with

     Brady as the rep. and was “BS.” (HvH Decl. ¶107 and attached Ex. M). Van Hoek passed this

     information to Jensen. (Decl. ¶108; Dkt. 130, Ex. 74). When no action was taken by Jensen, van

     Hoek e-mailed Xiques on September 10, 2014 asking that the account be restored to her. (HvH Decl.

     ¶110). Jensen replied that Xiques would call DeLong but van Hoek must have no further contact

     with any of Dr. Knight’s representatives. (HvH Decl. ¶111 and attached Ex. N). On November 6,

     2014 Jensen informed van Hoek that the account would stay with Brady. (HvH Decl. ¶112; Dkt. 130,

     Ex. 73).

            The analysis here is the same as in the previous cases. Van Hoek was more qualified than

     her comparator because she alone met the most important qualification for the job – the customer

     wanted her and emphatically did not want the man, Brady. Even after van Hoek, the customer, and

     Defendants’ own Customer Service Representative showed that the assignment was made in error,

     Defendants were so committed to favoring the man over van Hoek that they refused to correct the

     obvious error.
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 21 of 28 PageID 2644




     IV. Plaintiff States a Claim of Retaliation

             To establish a prima facie case of retaliation, Plaintiff must show that (1) she engaged in

     protected activity, (2) she suffered an action which a reasonable employee would have found to be

     materially adverse, in that it might well have dissuaded her from making or supporting a charge of

     discrimination, and (3) there is a causal connection between the two events. Burlington Northern &

     Santa Fe Railway Co. v. White, 458 U.S. 53, 68 (2006). Close temporal proximity between the

     protected activity and the adverse action is strong evidence of a causal connection between the two.

     Shannon v. BellSouth Communications, 292 F.3d 712, 715 (11th Cir. 2002).

             The Eleventh Circuit has held that a causal relationship will be found even after a long time

     period between the protected act and the adverse action where those events are temporally linked by

     a series of retaliatory events. Wideman v. Wal–Mart Stores, 141 F.3d 1453 (11th Cir.1998); Bass v.

     Board of County Commissioners, 256 F.3d 1095, 1119 (11th Cir. 2001) (causation is not defeated by

     a lack of temporal proximity of a particular retaliatory action, where the initial retaliatory acts began

     shortly after the protected activity).

             Van Hoek engaged in protected activity as follows: her December 11, 2012, complaint to

     General Manager Darin Sharp that she lost the FMC bill-to account due to the “good old boy” system;

     her December 27, 2012 EEOC charge to which Defendants responded on March 4, 2013; her

     February 13, 2013 and April 18 2013 complaints to Human Resources that Defendants refused to

     make her the sole rep on the FMC account; her attorney’s letter of September 4, 2014, raising

     complaints of discrimination regarding the FMC, Knight and FHPG accounts; the filing of this

     lawsuit on December 12, 2014, in Thirteenth Circuit Court; the filing of a second EEOC charge on

     July 31, 2015; and her August 22, 2016, email to Jensen and HR, alleging that the refusal to grant
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 22 of 28 PageID 2645




     her sole rep status in the Access and FMC accounts reflects a “double standard” and is unfair to her

     as a woman. (Dkt. 130, Ex. 41).

             Defendants’ initial retaliatory action occurred in the same conference call where van Hoek

     told Sharp that Defendant took the FMC bill-to account from her as part of the “good old boy”

     system. The retaliation came swiftly, in close temporal proximity to the complaint: during the

     conference, Sharp blew up at her, stated he was offended by the allegation, terminated the conference

     and failed to take any action on the complaint. Id. After this, Defendants went out of their way to

     retaliate against van Hoek, including: refusing to restore the FMC bill-to account to her in February

     of 2013 (HvH Decl. ¶¶32-33); refusing to make van Hoek the sole rep for FMC as requested in April

     of 2013 by FMC (HvH Decl. ¶¶38, 41); taking away her east coast Access Health Care Accounts

     and giving them to Craig Williams in early 2013 while requiring her to retain the burden of servicing

     those accounts (HvH Decl. ¶¶52-67); refusing FMC’s renewed request on May 30, 2013 for van

     Hoek to be its sole representative (Dkt. 135, Ex. 6, page 2); refusing FMC’s written request on

     October 10, 2014 for van Hoek to be its sole representative (Dkt. 135, Ex. 6, pages 1-2); in December

     2015 taking away the Prime Care account, on which van Hoek put in much work to generate the new

     account (HvH Decl. ¶¶113-120 and Dkt.130, Ex. 81) and giving it to Laura Carmen who, unlike van

     Hoek, had not engaged in protected activity (Sharp 83:6-10); refusing FMC’s renewed request in

     March of 2016 for van Hoek to be its sole representative and requiring her to continue to service

     other reps’ ship-to accounts; refusing to make van Hoek the sole representative for Access Health, as

     the customer requested on March 25, 2016; taking an FMC account away from van Hoek and giving

     it to Clint Brady in 2016, contrary to the customer’s strongly expressed directions, and requiring van

     Hoek to continue to service the account; taking away the Neuspine account, which van Hoek had
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 23 of 28 PageID 2646




     signed up in January of 2019, and with which she had made sales in every month until on August 1,

     2019 (Jensen took away her bill-to role, stating it was because another rep had opened the account

     more than a year previous year, even though he had made no sales on the account) (HvH Decl ¶¶130-

     134); and Jensen’s giving van Hoek a written reprimand for her August 2, 2016 email to him and HR

     complaining of sex discrimination in the decisions to deny her sole rep status, stating that the

     complaint was not made in a “respectful, professional manner,” and threatening future disciplinary

     action. (Dkt.130, Ex. 14). This series of retaliatory events permits the inference that the string of

     events is causally connected to van Hoek’s protected activity.

     V. Plaintiff Satisfied the Procedural Prerequisites for Her Claims

             A. Plaintiff Satisfied the Charge-Filing Requirement

             Administrative exhaustion is not necessarily as rigid as Defendants argue. Acts of

     discrimination occurring after the filing of an administrative charge are actionable if they “can

     reasonably be expected to grow out of the charge of discrimination.” Sanchez v. Standard Brands,

     Inc., 431 F.2d 455, 466 (5th Cir. 1970). New acts occurring during the pendency of an administrative

     charge would be an example. Ward v. Florida Dep’t of Juvenile Justice, 212 F.Supp.2d 1349 (N.D.

     Fla. 2002) (citing Aramburu v. Boeing Co., 112 F.3d 1398, 1409 (10th Cir. 1997). Further incidents

     of discrimination carried out in the same manner are another example. Butts v. City of New York Dept

     of Hous. Pres. & Dev., 990 F.2d 1397, 1402-03 (2d Cir. 1993). Post-charge retaliation also can

     qualify. Gupta v. East Texas State Univ., 654 F.2d 411 (5th Cir. Unit A Aug. 1981) (holding that “it

     is unnecessary for a plaintiff to exhaust administrative remedies prior to urging a retaliation claim

     growing out of an earlier charge; the district court has ancillary jurisdiction to hear such a claim when

     it grows out of an administrative charge that is properly before the court”). See Baker v. Buckeye
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 24 of 28 PageID 2647




     Cellulose, 856 F.2d 167 (11th Cir. 1988).

             Moreover, Title VII, as amended by the Lily Ledbettter Fair Pay Act, codified at 42 U.S.C.

     § 2000e-5e(3)(B), provides that “an unlawful employment practice occurs . . . when an individual is

     affected by application of a discriminatory compensation decision or other practice, including each

     time wages, benefits, or other compensation is paid, resulting in whole or in part from such a decision

     or other practice.” Consequently, “each time an employee receives compensation, such as a paycheck

     or benefits, that has been affected by the application of a discriminatory compensation decision, a

     new charging period is triggered within which the employee may file a claim with the EEOC.”

     Wakefield v. Cordis Corp., 2009 WL 10701260, at *8 (S.D. Fla. 2009). See, e.g., Bush v. Orange

     County Corrections Dept., 597 F.Supp.2d 1293, 1296 (M.D. Fla. 2009) (claims alleging

     discriminatory promotion occurring 16 years earlier timely under Ledbetter Act); Gertskis v. New

     York City Dept. of Health and Mental Hygiene, 2009 WL 812263, at *4 (S.D. NY 2009) (claims

     alleging plaintiff received inadequate compensation due to discriminatory promotions timely under

     Ledbetter Act).

             Here, there is no dispute regarding the filing of a charge on the December 2012 decision to

     take the FMC billing account away from Plaintiff and give it to Brady. The refusal to comply with

     FMC’s demand made in May 2013 that Plaintiff, rather than Brady, service its account was a new

     act of discrimination (and retaliation) that occurred during the pendency of Plaintiff’s EEOC charge,

     plus since then, with each paycheck, results in lost compensation for Plaintiff. The compensation loss

     is redoubled in that Plaintiff performs the work on Brady’s FMC ship-to accounts, but is not credited

     for commissions. The failure to comply with FMC’s requests (which continued) was included in

     Plaintiff’s second EEOC charge (See HvH Decl. Depo. Ex. S; Statement of Disputed Facts (“SDF”)
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 25 of 28 PageID 2648




     ¶ 107), and thus was timely, not only as to the November 2014 refusal to comply with FMC’s request

     but, also, as to the refusals starting in 2013. The same holds true as to the taking away in 2013 of

     Plaintiff’s Access east-coast accounts and giving them to Williams: this was a new act of

     discrimination similar to that alleged in the 2012 EEOC charge that occurred during the pendency of

     the charge; it has affected Plaintiff’s compensation since then, redoubled by Plaintiff’s performance

     of the work without compensation on Williams’ Access ship-to accounts; and Plaintiff included it in

     her second EEOC charge. (Id.) Regarding the failure to grant FHPG’s request for Plaintiff to be the

     sole representative, this too resulted in a continuing compensation loss for Plaintiff (up until April

     2016), redoubled with Plaintiff’s performing the work on Brady’s FHPG accounts denied to

     Plaintiff; and Plaintiff included this in her second EEOC charge. (Id.) With respect to the taking of

     the Knight account from Plaintiff and giving it to Brady, Plaintiff did not learn about it until

     approximately August 19, 2014; and the decision to let Brady keep the account was made in

     November 2014. Plaintiff’s second EEOC charge included the loss of the Knight account (id.); and

     the charge was filed with the EEOC within 300 days of the November 2014 decision.

             B. Plaintiff’s FCRA Claims Are Not Barred

             As explained above, Plaintiff filed charges of discrimination on all her claims. Defendants’

     err in contending that Plaintiff’s FCRA claims must be dismissed because some of the allegations

     included in her charges appeared in Plaintiff’s court pleadings in the lawsuit prior to the filing of the

     charges. It is well established that premature filing of FCRA claims does not divest the FCHR of

     authority to process charges alleging the claims nor require dismissal by the court in which the claims

     have been prematurely filed. See Webb v. Worldwide Flight Service, Inc., 407 F.3d 1192, 1194-5

     (11th 2005) (citing and quoting Jackson v. Worldwide Flight Services, Inc., 960 So.2d 3 (Fla. 3d
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 26 of 28 PageID 2649




     DCA 2005)); Sheridan v. State, Dept. of Health, 182 So.3d 787, 795 (Fla. 1st DCA 2016) (passage

     of time cured premature filing of FCRA lawsuit).

             Defendants are wrong that the December 2016 no-cause determination bars Plaintiff’s

     claims. With the exception of the August 2016 denial of Access’s demands that Plaintiff be the sole

     representative for its accounts, Plaintiff expressly included in her second charge all of the post-2012

     instances of discrimination she is alleging in this lawsuit more than 180 days before the no-cause

     determination. (HvH Decl. Depo. Ex. S; SDF ¶ 107.) The August 2016 discrimination regarding

     Access, however, arose out of and was another facet of the Access discrimination that started in 2013

     and was before the FCHR more than 180 days before the no-cause determination. The Florida

     Supreme Court has determined that whenever the FCHR issues such a no-cause determination more

     than 180 days after the claimant filed his or her discrimination charge, the claimant may proceed to

     file a lawsuit and thus need not request an administrative hearing. Woodham v. Blue Cross & Blue

     Shield of Florida, Inc., 829 So. 2d 891, 897–99 (Fla. 2002); Bach v. United Parcel Serv., Inc., 837

     So. 2d 395 (Fla. 2002). Moreover, the FCHR had no authority under the FCRA to rescind its cause

     findingand reopen the case.

             Contrary to Defendants’ representations, Plaintiff did not conceal her lawsuit from the

     FCHR. (Ex. 20.) Nor did she make any representation that she did not wish to file a lawsuit on her

     claims by signing the 180-day “election” notice. Nor did she make a claim inconsistent with a claim

     in a previous proceeding. Furthermore, the FCHR had no authority under the Act to submit the

     election notice to Plaintiff. Indeed, if Plaintiff had not signed it, FCHR would have been obliged to

     complete its investigation.

             C. Plaintiff’s Title VII Claims Are Not Barred
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 27 of 28 PageID 2650




             Defendants’ err in asserting that Plaintiff failed to file her Title VII claims within 90 days of

     receiving the right to sue notice. Eighty seven days after receiving the notice, she filed her unopposed

     motion to amend her complaint to include claims under Title VII and she filed and served with it her

     third amended complaint. (SDF ¶ 120.) Defense counsel cooperated with the undersigned in

     preparing an agreed proposed order. (Id.) The court granted Plaintiff’s motion on September 18,

     2017. Under Florida law, if a motion to amend a complaint is granted, the date of filing the motion

     to amend is the date of filing the amended complaint for statutes of limitations purposes. Totura &

     Co. v. Williams, 754 So.2d 671 (Fla.2000). “This is true even when the statute of limitation has run

     in the interim.” Leavitt Communs. v. Quality Comms. of Amer., Inc., 939 So.2d 257 (Fla. 1st DCA

     2006). In any event, Plaintiff literally filed the pleading on Aug. 14, 2017, and, as shown in the

     certificate of service and electronic filing stamp, served it on the two defendants already under the

     court’s jurisdiction. Moreover, there was nothing improper in Plaintiff’s moving to amend her

     pleading. Florida R. Civ. P. 1.190(a) provides that “a party may amend a pleading only by leave of

     court or by written consent of the adverse party.” Plaintiff had both; the rule does not require a party

     to make an election. Further, Rule 1.190(d) indicates that a motion is required to file supplemental

     pleadings. The third amended complaint added events occurring after the second amended complaint

     and thus was a supplemental pleading. It also added two defendants.

             Contrary to Defendants’ contentions, FHPG was identified in Plaintiff’s charge. (SDF ¶ 116.)

     D. Conclusion

             For the foregoing reasons, Defendants’ motion for summary judgment should be denied.
Case 8:17-cv-02447-WFJ-AAS Document 162 Filed 12/12/19 Page 28 of 28 PageID 2651




     Dated: December 12, 2019            Respectfully submitted,

                                          /s/ Kathryn S. Piscitelli
                                           Kathryn S. Piscitelli
                                           Florida Bar No. 368598
                                           P.O. Box 691166
                                           Orlando, FL 32869-1166
                                           Phone: (407) 491-0143
                                           Email: kpiscitelli1@cfl.rr.com
                                           Secondary email: kpiscitelli2@gmail.com

                                          /s/ Peter F. Helwig
                                          Peter F. Helwig
                                          Florida Bar No. 0588113
                                          HARRIS & HELWIG, P.A.
                                          6700 South Florida Avenue, Suite 31
                                          Lakeland, Florida 33813
                                          Phone: (863) 648-2958
                                          Email: pfhelwig@tampabay.rr.com

                                          Attorneys for Plaintiff
